UNITED STATES DISTRICT COURT                           FILED
                            FOR THE DISTRICT OF COLUMBIA                            AUG. 24, 2021
                                                                              Clerk, U.S. District & Bankruptcy
                                                                              Court for the District of Columbia
ALBERT LEE GREER, SR.,                        )
                                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 21-2193 (UNA)
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               Defendant.                     )


                                 MEMORANDUM OPINION

       Plaintiff, a federal prisoner appearing pro se, sues the United States under the Privacy

Act, 5 U.S.C. § 552a, to compel (1) the U.S. Probation Department in Detroit, Michigan, to

correct his presentence investigation report, and (2) the Bureau of Prisons (“BOP”) to “remove

all references to ‘Arson Fires’” from his central inmate file. Mot. to Correct Erroneous Info.

Contained Within Presentence Investigation Report Pursuant to the Provisions of the Privacy Act

(5 U.S.C. § 552) (“Complaint”) at 2, ECF No. 1. The Court will grant Plaintiff’s motion to

proceed in forma pauperis, ECF No. 2, and dismiss this action under the screening provisions of

28 U.S.C. § 1915A (requiring immediate dismissal of a prisoner’s complaint that fails to state a

claim upon which relief may be granted).

       It is established that “United States Probation Offices are units of the federal courts and

therefore are not subject to the Privacy Act.” Ramirez v. Dep’t of Just., 594 F. Supp. 2d 58, 62

(D.D.C. 2009), aff'd sub nom. Ramirez v. U.S. Dep't of Just., No. 10-5016, 2010 WL 4340408

(D.C. Cir. Oct. 19, 2010) (citing cases)). And although the Privacy Act generally “gives an

individual the right to request amendment of his records” maintained by an Executive branch



                                                  1
agency, BOP has properly exempted its “inmate records systems,” including those containing

presentence reports, “from the amendment provisions of the Act.” White v. U.S. Prob. Off., 148

F.3d 1124, 1125 (D.C. Cir. 1998) (per curiam) (citing 5 U.S.C. § 552a(d); 28 C.F.R. § 16.97(a)

(other citations omitted)). Consequently, Plaintiff “is barred from seeking amendment of his

presentence report” via the Privacy Act. Id.; see accord Lane v. Fed. Bureau of Prisons, 442 F.

App’x 578 (D.C. Cir. 2011) (per curiam) (“The Bureau of Prisons has exempted its inmate

records systems from the Privacy Act’s accuracy and amendment provisions.”) (citations

omitted)). A separate order of dismissal accompanies this Memorandum Opinion.



                                                           _________/s/___________
                                                           EMMET G. SULLIVAN
Date: August 24, 2021                                      United States District Judge




                                               2